Title: To George Washington from John Hendricks, 17 October 1780
From: Hendricks, John
To: Washington, George


                  
                     Elizth Town Octor 17 1780
                  
                  As I have been Some Time Employd by Colo. Dayton for the Purpose
                     of Forwarding Inteligence, & The Colo. is now Sick, & Not in
                     the Way, I take the Liberty to Send the Inclosed Intelegence from two Different
                     Correspondences, Whome I Think Your Excelency may Depend, on their Fidellity,
                     one of Witch is a Liver in New York, The Other is Sent From Here.
                  My Brother Captn Hendrick’s Informd me, that His Excelency would
                     Be Glad of True Intelegence, @ any Time By Any Chanel.
                  He Can Inform Your Excelency of More Perhaps than Has been Wrote,
                     As He is Privy to all that Goes for That Purpose, from This Place.
                  I Should be Glad if He Could have Some Deritctions About the
                     Affair As Long as Colo. Daytons is Sick.
                  The Person that Lives in New York Is Desirous of having Something
                     Sent him As He is mutch Reducd by Sickness And Other Losses, He has had the
                     Promis of Something By Colo. Dayton.
                  If it Should be Perfixd I Should Be Very Happy to forward it to
                     Him The most Convenient Way, & if It is in my Power to Serve your
                     Excelency in that Way I Shall be Alway Ready. I am Your Exceleny most Obt Servt
                  
                     John Hendrick’s
                  
               